Citation Nr: 0812948	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-04 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for urinary frequency, 
claimed as secondary to service-connected type II diabetes 
mellitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1961 to July 1982.  Service in the Republic of 
Vietnam and receipt of the Combat Infantryman Badge, Purple 
Heart Medal and Bronze star with "V" device are indicated 
by the record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada which, in part, denied service connection for 
urinary frequency. 

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Reno RO in February 2008.  A transcript of the hearing has 
been associated with the veteran's VA claims folder.

Issues not on appeal

In the above-mentioned July 2006 rating decision the RO 
granted the veteran's claim of entitlement to service 
connection for left eye chronic branch retinal vein 
occlusion; a 20 percent disability rating was awarded.  The 
same decision also continued the 20 percent disability rating 
assigned to the veteran's diabetes mellitus.  The veteran has 
not, to the Board's knowledge, expressed dissatisfaction with 
these decisions.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a urinary disability currently exists.
CONCLUSION OF LAW

Urinary frequency is not secondary to the veteran's service-
connected diabetes mellitus.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
urinary frequency, claimed as secondary to service-connected 
diabetes mellitus.  In the interest of clarity, the Board 
will first discuss certain preliminary matters.  The Board 
will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for secondary service connection in a pre-
adjudicatory letter from the RO dated March 31, 2006. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2006 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local government, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  

The March 2006 letter further emphasized:  "If [there is] 
evidence [that] is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency." [Emphasis as in the 
original]

The Board notes that the March 2006 letter specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, VA outpatient medical 
records and provided him with a VA examination.  
 
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in February 2008 as detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

A disability that is proximately due to, or the result of, a 
service-connected disability shall be service connected.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (71 Fed. Reg. 52744 (Sept. 
7, 2006)); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Since VA has been complying with Allen since 1995, the 
aforementioned regulatory amendment effects no new 
liberalization or restriction in this appeal.

Analysis

As an initial matter, the Board observes that the veteran has 
not contended that his urinary frequency is directly due to 
his military service.  Moreover, there is nothing in the 
veteran's service medical records or elsewhere in the claims 
folder which suggest that such is the case.  The veteran has 
specifically stated that this condition had its onset in 
2002.  See February 2008 hearing transcript, page 3.  The 
Board's discussion will therefore be devoted exclusively to 
the matter of secondary service connection.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

With respect to Wallin element (1), while the veteran has 
complained of increased urinary frequency, the medical 
evidence does not indicate that a urinary or bladder 
disability currently exists. 

A January 2005 genitourinary system examination noted the 
veteran's complaints of frequent urination.  However, 
following a detailed physical evaluation, a disability 
manifested by frequent urination was not identified.  
Instead, the veteran was diagnosed as having recurrent renal 
calculi and erectile dysfunction, which were secondary to his 
diabetes mellitus.  

Similarly, in June 2006, a VA genitourinary system 
examination was conducted to determine the extent of the 
veteran's diabetes mellitus and genitourinary complaints.  
The examination revealed that the veteran complained of 
"having frequent urination at night averaging three times."  
No urinary or bladder disability was diagnosed.

An October 2006 VA urology consult note stated that the 
veteran had "lower urinary tract symptoms manifested as a 
weak stream, sense of residual urine, double voiding and 
nocturia times three."  An enlarged prostate was detected.  
A prostate biopsy and flow rate and bladder scan were 
recommended.  Both tests were conducted in December 2006.  
The flow rate and bladder scan revealed that the veteran was 
able to obtain a "peak flow of 14 cc per second and there 
was no residual urine" in his bladder.  He was not diagnosed 
with a urinary and/or bladder disability.  

While the Board notes that the above-mentioned October 2006 
urology note indicated that the veteran had urinary tract 
symptoms, symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
veteran himself even testified that he had not been diagnosed 
as having a separate and distinct disability of the 
genitourinary system or bladder.  Transcript at page 6.  
Rather, he stated that his problem with urinary frequency was 
a symptom of his diabetes mellitus.  In short, there is no 
competent medical evidence showing the existence of urinary 
or bladder condition or any other disability for which 
secondary service connection may be granted. 

In the March 2006 VCAA letter, the veteran was afforded the 
opportunity to identify or submit evidence showing that he 
has a current urinary disability.  He did not identify or 
submit any such evidence.  See 38 U.S.C.A. § 5107(a) [it is 
the claimant's responsibility to support a claim for VA 
benefits]; see also Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) [the duty to assist is not a one-way street].   

Although the Board does not necessarily doubt that the 
veteran may experience the need to urinate frequently, as a 
lay person without medical training he is not competent to 
render diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 
491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  See also Sanchez-Benitez supra.   

Crucial to the award of service connection is the existence 
of disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [noting that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].  In the absence of competent medical diagnosis 
of a urinary disability, service connection may not be 
granted.  Wallin element (1) has not been met, and the 
veteran's claim fails on that basis alone.  

For the sake of completeness, the Board will also briefly 
discuss the remaining two Wallin elements, service-connected 
disability and medical nexus. 

With respect to Wallin element (2), service-connected 
disability, the veteran was granted service connection for 
diabetes mellitus in April 2005.  Wallin element (2) has 
therefore been satisfied.  

With respect to Wallin element (3), medical nexus, in the 
absence of a diagnosed bladder or urinary condition, it 
follows that a medical nexus is also lacking.  Here, the 
Board's attention is drawn to the report of a June 2006 VA 
diabetes mellitus examination, which concluded that the 
complications of the veteran's diabetes mellitus included 
erectile dysfunction and peripheral neuropathy.  In other 
words, despite the veteran's complaints of frequent 
urination, the examiner did not link his diabetes mellitus to 
these complaints.  There is also no competent medical nexus 
statement linking a urinary condition to the veteran's 
service-connected diabetes mellitus.  The veteran's opinion 
that there is a relationship does not meet this evidentiary 
burden.  See Espiritu v. Derwinski.  Accordingly, Wallin 
element (3), medical nexus, has not been satisfied, and the 
veteran's claim would therefore fail on this basis also.


Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
urinary frequency, claimed as secondary to service-connected 
diabetes mellitus.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for urinary frequency, 
claimed as secondary to service-connected diabetes mellitus, 
is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


